  Case 20-20111          Doc 68   Filed 04/21/20 Entered 04/21/20 12:44:15   Desc Main
                                    Document     Page 1 of 9




Bradley T. Hunsicker (Wyoming Bar No. 7-4579)
Markus Williams Young & Hunsicker LLC
106 East Lincolnway, Suite 300
Cheyenne, WY 82001
Telephone: (307) 778-8178
Facsimile: (307) 638-1975
bhunsicker@MarkusWilliams.com

COUNSEL FOR DEBTOR
AND DEBTOR IN POSSESSION
MOUNTAIN STATES ROSEN, LLC

                         UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF WYOMING

In re:                                      )
                                            )       Case No. 20-20111
MOUNTAIN STATES ROSEN, LLC                  )
                                            )       Chapter 11
                                            )
                                            )
Debtor in Possession.                       )

 MOTION TO OBTAIN POST-PETITION UNSECURED CREDIT UNDER THE
    CORONAVIRUS AID, RELIEF, AND ECONOMIC SECURITY ACT
 PAYCHECK PROTECTION PROGRAM AND NOTICE OF OPPORTUNITY
                         TO OBJECT


         Mountain States Rosen, LLC (“Debtor”), debtor-in-possession herein, by and

through its undersigned proposed counsel, hereby submits its Motion to Obtain Post-

Petition Unsecured Credit Under the Coronavirus Aid, Relief, and Economic Security Act

Paycheck Protection Program (the “Motion”) pursuant to the Coronavirus Aid, Relief, and

Economic Security Act, Public Law 116-136 (March 27, 2020), 134 Stat. 281, 11 U.S.C.



         {Z0312428/1 }                          1
 Case 20-20111          Doc 68    Filed 04/21/20 Entered 04/21/20 12:44:15       Desc Main
                                    Document     Page 2 of 9




§ 364, and Federal Rule of Bankruptcy Procedure 4001(c). In support of this

Motion, the Debtor states as follows:

                                 JURISDICTION AND VENUE

        1.        The United States Bankruptcy Court for the District of Wyoming (the

“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 157 and 1334.

This is a core proceeding under 28 U.S.C. § 157(b)(2)(D).

        2.        Venue is proper pursuant to 28 U.S.C. § 1408 and 1409.

        3.        The statutory basis for the relief requested herein is 11 U.S.C.

§ 364(b), Coronavirus Aid, Relief, and Economic Security Act, Public Law 116-

136 (March 27, 2020), 134 Stat. 281, and Federal Rule of Bankruptcy Procedure

4001(c).

                                       BACKGROUND

        4.        On March 19, 2020 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code.

        5.        The Debtor continues to manage its business as debtor-in-possession

pursuant to 11 U.S.C. §§ 1107 and 1108. A committee has been appointed in the

case.




        {Z0312428/1 }                           2
  Case 20-20111        Doc 68    Filed 04/21/20 Entered 04/21/20 12:44:15        Desc Main
                                   Document     Page 3 of 9




       6.        A description of the Debtor’s business and the reasons for filing this chapter

11 case is set forth in the First Day Affidavit [Doc. 12], which the Debtor hereby adopts

and incorporates such description as if fully set forth herein.

       7.        On April 3, 2020, the United States Trustee appointed an official

committee of unsecured creditors (the “Committee”) in this case to represent the

interests of unsecured creditors. [Doc. 38.] Additional members were added a few

days later. [Doc. 41.]

       8.        On March 27, 2020, the United States Congress approved the Coronavirus

Aid, Relief, and Economic Security Act (the “CARES Act”) to provide financial assistance

to individuals and businesses. CARES Act, Public Law 116-136. Title I of the CARES

Act (the “Keeping Workers Paid and Employed Act”) includes several provisions intended

to help small business suffering the adverse economic effects of the coronavirus (“COVID-

19”). See CARES Act, Public Law 116-136, Title I. Among those is the establishment of

a new loan program called the “Paycheck Protection Program” (“PPP”) and the allocation

of $349 billion for the making of PPP loans. See CARES Act, Public Law 116-136, Title

I, Sec. 1102. The PPP will be implemented by the United States Department of Treasury

and the Small Business Administration (the “SBA”). Id. For eligible borrowers, a portion,

and potentially all, of the amount of funds borrowed under this program may be forgiven

without payment. See CARES Act, Public Law 116-136, Title I, Sec. 1106.


       {Z0312428/1 }                            3
 Case 20-20111        Doc 68    Filed 04/21/20 Entered 04/21/20 12:44:15       Desc Main
                                  Document     Page 4 of 9




      9.        The PPP allows borrowers to obtain a loan for an amount up to 2.5

times the business’ average monthly payroll expense. See CARES Act, Public Law

116-136, Title I, Sec. 1102. Debtor currently employs approximately 250 people.

      10.       As of the date of this Motion, Debtor has submitted an application to

Converse County Bank to obtain an unsecured PPP loan in the amount of

$3,595,000, which application was approved and funded on April 17, 2020.

      11.       According to the SBA, the terms of the PPP loan would be as follows:

      • The loan will be fully forgiven if the funds are used for payroll costs,
        interest on mortgages, rent, and utilities (due to likely high subscription,
        at least 75% of the forgiven amount must have been used for payroll).
        Forgiveness is based on the employer maintaining or quickly rehiring
        employees and maintaining salary levels. Forgiveness will be reduced if
        full-time headcount declines, or if salaries and wages decrease.

      • Loan payments will also be deferred for six months.

      • No collateral or personal guarantees are required.

      • The term of the loan is 2 years.

      • The interest rate is 1%.

      • Neither the government nor lenders will charge small businesses any fees.

See U.S. Small Business Administration, Paycheck Protection Program, available at

https://www.sba.gov/funding-programs/loans/coronavirus-relief-options/paycheck-

protection-program-ppp.



      {Z0312428/1 }                           4
  Case 20-20111        Doc 68    Filed 04/21/20 Entered 04/21/20 12:44:15       Desc Main
                                   Document     Page 5 of 9




       12.       Further, repayment of the PPP loan would be deferred for 6 months to one

year. Title I, Sec. 1102 (to be incorporated into 15 U.S.C. § 636 as new section

(36)(M)(ii)(II)).

       13.       A copy of the Note memorializing the terms of the PPP Loan to the

Debtor is attached hereto and incorporated herein as Exhibit 1.

                                   RELIEF REQUESTED

       14.       Debtor seeks authority pursuant to §364(b) of the Bankruptcy Code to obtain

unsecured credit in the amount of $3,595,000 under the PPP implemented by the SBA,

through Converse Bank.

       15.       Since the PPP loan is a unique opportunity in the midst of the Covid-19

pandemic, which has never before been offered by the federal government, Debtor seeks

authority for the funding outside the ordinary course of business. However, Debtor intends

to use the proceeds of the loan to pay expenses which will be incurred in the ordinary

course of its business and its chapter 11 case.

       16.       A court authorization of credit under §364(b) establishes a safe haven for a

prospective lender to receive assurance of an administrative priority. In re Reilly, 542 B.R.

317, 320-21 (Bankr. W.D.N.Y. 2015). Section 364(b) allows a court to authorize a debtor

to incur unsecured debt other than in the ordinary course of business if the debt would be

allowable under § 503(b)(1). 11 U.S.C. §364(b); In re Club Development & Management


       {Z0312428/1 }                           5
  Case 20-20111        Doc 68     Filed 04/21/20 Entered 04/21/20 12:44:15      Desc Main
                                    Document     Page 6 of 9




Corp., 27 B.R. 610, 611 (9th Cir. 1982).            Section 503(b)(1) allows as an

administrative expense the actual, necessary costs and expenses of preserving the

estate. 11 U.S.C. §503(b)(1). A debt will be afforded an administrative priority

under §503(b)(1) if it (a) arises from a transaction with the debtor in possession and

(b) is beneficial to the operation of the debtor in possession’s business. Matter of

Jartran, Inc., 732 F.2d 584, 587 (7th Cir. 1984).

       17.       The PPP loan would be a transaction with Debtor, as Debtor would be

the borrower and it would benefit the operation of Debtor’s business because the

proceeds of the loan will be used to pay Debtor’s operating expenses, including

payroll, rent, and other costs.

       18.       The main purpose of the PPP is to fund a borrower’s payroll expenses.

Debtor intends to primarily use the proceeds of the PPP loan to fund its payroll and

related expenses. If Debtor continues to employ its current employees, the PPP

allows for the portion of the loan used to pay those employees and related benefits

and certain other operating expenses to be forgiven.

       19.       Payment of wages, salaries, commissions and related benefits for

services rendered after the commencement of a bankruptcy case is an explicitly

approved actual and necessary expense, pursuant to the plain language of

§503(b)(1)(A)(i). See 11 U.S.C. §503(b)(1)(A)(i).


       {Z0312428/1 }                           6
  Case 20-20111        Doc 68     Filed 04/21/20 Entered 04/21/20 12:44:15         Desc Main
                                    Document     Page 7 of 9




       20.       Further, the PPP loan will benefit all of the creditors of the estate because:

             • The loan will be forgiven if used for payroll and related expenses and
               benefits as well as utilities and certain other operating expenses,
               which inures to the benefit of all parties in interest

             • Debtor will be incurring the payroll expenses with or without the loan,
               so it can only have a net positive effect on the estate by infusing more
               cash;

             • It would offset any additional expenses and costs Debtor has incurred,
               and any reduced sales or income, as a result of the pandemic;

             • It would provide financing to pay Debtor’s payroll and related
               expenses, freeing more of Debtor’s cash flow to pay other operational
               expenses, including professional and other administrative priority
               expenses and inventory so it can expand its sales, or to fund a plan of
               reorganization; and

             • The terms of the loan are more favorable than Debtor could obtain
               without the government intervention- 1% interest and unsecured.

       21.       Since payments on the PPP loan will be deferred until at least 6 months after

funding, it will only positively affect Debtor’s cash flow in this case. The loan will be

repaid in the ordinary course of Debtor’s business, in accordance with the terms of the loan,

to the extent it is not entirely forgiven.

       22.       Because this PPP lending process moved very quickly, the requested loan

has already been approved and funded. Further, as set out in the Interim Cash Collateral

Order entered on April 15, 2020 [Doc. 55], the proceeds of the approved loan are to be




       {Z0312428/1 }                             7
 Case 20-20111         Doc 68   Filed 04/21/20 Entered 04/21/20 12:44:15       Desc Main
                                  Document     Page 8 of 9




used ahead of cash collateral to fund operating expenses and the Debtor requests

that approval of the PPP loan be effective as of the date of this Motion.

                                     CONCLUSION

       WHEREFORE, Debtor asks the Court to enter an order (i) authorizing it to obtain

post-petition financing pursuant to 11 U.S.C. §364(b) through the Paycheck Protection

Program of the Coronavirus Aid, Relief, and Economic Security Act, Public Law 116-136

(March 27, 2020) and (ii) granting such other and further relief as the Court deems

just and proper.

       Dated: April 20, 2020

                                          Markus Williams Young & Hunsicker LLC


                                          By: /s/ Bradley T. Hunsicker
                                          Bradley T. Hunsicker (WY Bar No 7-4579)
                                          106 East Lincolnway, Suite 300
                                          Cheyenne, WY 82001
                                          Telephone: 307-778-8178
                                          Facsimile: 307-638-1975
                                          Email: bhunsicker@markuswilliams.com


                                NOTICE OF TIME TO OBJECT

       YOU ARE HEREBY NOTIFIED that if you desire to oppose this motion, you are
required to file with this court and serve on Bradley T. Hunsicker, attorney for the movant,
whose address is shown above, a written objection to the motion on or before May 11,
2020, or the relief requested may be granted by the Court.



       {Z0312428/1 }                         8
Case 20-20111       Doc 68   Filed 04/21/20 Entered 04/21/20 12:44:15   Desc Main
                               Document     Page 9 of 9




                                       MARKUS WILLIAMS YOUNG &
                                       HUNSICKER LLC

                                       /s/ Bradley T. Hunsicker
                                       Bradley T. Hunsicker (7-4579)
                                       Markus Williams Young & Hunsicker LLC
                                       106 East Lincolnway Suite 300
                                       Cheyenne, WY 82001
                                       Telephone: (307) 778-8178




    {Z0312428/1 }                        9
